EXHIBIT 32.1 Certification Pursuant to 18 U.S.C Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of 1-900 Jackpot, Inc. (the ACompany@) on Form 10-KSB for the period ending August 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the AReport@), I, Brian Fisher, Chief Executive Officer and Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December 13, 2007 /s/ Brian Fisher Brian Fisher, Chief Executive Officer And Chief Financial Officer
